AMENDED JUDGMENT
POGUE, Judge.
Upon consideration of Plaintiffs’ Motion for Reconsideration, and all other pertinent papers, and after due deliberation, it is hereby
ORDERED that Plaintiffs’ Motion for Reconsideration is granted only insofar as reflected in this amended judgment; it is otherwise denied in all respects; and it is further
ORDERED that Defendant’s Motion to Dismiss is granted; and it is further
ORDERED that this action is dismissed; and it is further
*1274ORDERED that the preliminary injunction is to be dissolved in accordance with its terms.